Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Joshua Divin, Appellant                                Appeal from the 62nd District Court of
                                                       Franklin County, Texas (Tr. Ct. No.
No. 06-13-00124-CV         v.                          11,300).   Opinion delivered by Chief
                                                       Justice Morriss, Justice Carter and Justice
Tres Lagos Property Owners’ Association,               Moseley participating.
Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Joshua Divin, pay all costs of this appeal.




                                                       RENDERED AUGUST 7, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk